Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 10/13/2020 and 03/10/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections

	Claim 4 is objected to because of the following informalities:  claim 4 recites the limitation “when the detection result of the in-vehicle sensor indicates that the vehicle moves on an inclined surface as the road surface in a direction of going up,” in line 5 and “when the traveling state of the vehicle is a state where the vehicle moves on the inclined surface in a direction of going down.” In line 13. For clarity, examiner suggests that the limitations recite “in a direction of going uphill” and “in a direction of going downhill”. Appropriate correction is required.

Claim Rejections - 35 USC § 102



	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 1, 3, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarasinski et al. (US Pre-Granted Publication No. US 2004/0200648 A1 hereinafter “Tarasinski”).

	Regarding claim 1 Tarasinski discloses:

	A road surface condition estimation device comprising: a control circuit configured to control a driving device (Tarasinski [0030] wherein the control unit is connected electrically to all of the motors, brakes, etc.) that is able to independently drive a plurality of wheels, (Tarasinski [0025-0026] wherein each of the wheels has an independent motor) the plurality of wheels being provided on a vehicle that travels on a road surface, (Tarasinski [0040] wherein the vehicle travels on soft or hard road surfaces) the control circuit being configured to control the driving device such that some wheels of the plurality of wheels drive as a driving wheel and the other wheels of the plurality of wheels follow as a following wheel; (Tarasinski [0010] wherein some an acquisition circuit configured to acquire detection results of a plurality of wheel speed sensors that detects rotation speeds of the plurality of wheels respectively; (Tarasinski [0031] wherein the wheels each have speed sensors to determine wheel speed) and an estimation circuit configured to calculate a slip ratio for each driving wheel, (Tarasinski [0036] wherein the power is shifted between the wheels in order to keep a slip value roughly equal, i.e. a slip ratio needs to be determined for each wheel see also [0039] wherein wheel slippage is corrected to a same slippage amount) based on a first detection result and a second detection result, (Tarasinski [0036-0037] wherein the wheel speed is calculated for each wheel for slippage calculation) the first detection result being a detection result of a first wheel speed sensor of the plurality of wheel speed sensors, (Tarasinski [0036-0037] wherein the wheel speed is calculated for each wheel for slippage calculation i.e. at least one wheel is calculated) the first wheel speed sensor detecting a rotation speed of the driving wheel, (Tarasinski [0031] wherein the wheels each have speed sensors to determine wheel speed, including the driving and following wheels) the second detection result being a detection result of a second wheel speed sensor of the plurality of wheel speed sensors, (Tarasinski [0036-0037] wherein the wheel speed is calculated for each wheel for slippage calculation i.e. at least one wheel is calculated) the second wheel speed sensor detecting a rotation speed of the following wheel, (Tarasinski [0031] wherein the wheels each have speed sensors to determine wheel speed, including the driving and following wheels) the estimation circuit being configured to estimate a friction coefficient for each region on the road surface that corresponds to the driving wheel, based on the slip ratio.  (Tarasinski [0036] wherein the torque is adjusted at each individual wheel in order to take into account different slip i.e. coefficients of friction at each wheel).

	Regarding claim 3 Tarasinski discloses all of the limitations of claim 1 and further discloses:

	The road surface condition estimation device according to claim 1, wherein: the acquisition circuit is configured to acquire a third detection result, (Tarasinski [0031] wherein the vehicle has multiple sensors giving various additional inputs i.e. third detection results) the third AI-P20180408US01, AW18-1882US01TFN200048-US26detection result being a detection result of an in-vehicle sensor that detects information relevant to a traveling state of the vehicle, (Tarasinski [0026] [0031] wherein the vehicle has multiple sensors giving various additional inputs i.e. third detection results, such as shift sensors, brake position sensors, steering sensors, and gas pedal position sensors) the in-vehicle sensor including the plurality of wheel speed sensors that detects the rotation speeds of the plurality of wheels respectively; (Tarasinski [0036-0037] wherein the wheel speed is calculated for each wheel for slippage calculation i.e. at least one wheel is calculated wherein the office interprets in-vehicle to include being onboard the vehicle in any location, i.e. in the package of the vehicle as a whole)
and the control circuit is configured to decide the wheels that drive as the driving wheel and the wheels that follow as the following wheel, depending on the detection result of the in-vehicle sensor.  (Tarasinski [0010] wherein some of the wheels are still being powered while others are torque free i.e. following wheels while the transmission shifts, see also [0014] and [0046]). 

	Regarding claim 6 Tarasinski discloses all of the limitations of claim 1 and further discloses:

The road surface condition estimation device according to claim 3, wherein the control circuit is configured to execute one of a first driving control (Tarasinski [0006] wherein the first wheel is driven) and a second driving control, (Tarasinski [0006] wherein the second wheel is shifting) when the third detection result indicates that the vehicle goes straight, the first driving control being a control of controlling the driving device such that at least two of a plurality of one-side wheels drive as the driving wheel, (Tarasinski [0038] [0040] wherein the wheels are all being driven to move the vehicle straight at the same speed) the one-side wheels being included in the plurality of wheels and being provided along a movement direction on one side of the vehicle in a right-left direction of the vehicle, (Tarasinski [0042] wherein the wheels change speed based on when they are implementing a turn) the second driving control being a control of controlling the driving device such that at least two of a plurality of other-side wheels drive as the driving wheel, the other-side wheels being included in the plurality of wheels and being provided along the movement direction on the other side of the vehicle in the right-left direction of the vehicle. (Tarasinski [0042] wherein the wheels change speed based on when they are implementing a turn). 

	Regarding claim 7 Tarasinski discloses all of the limitations of claim 6 and further discloses:

	The road surface condition estimation device according to claim 6, wherein: the control circuit is configured to control the driving device such that at least one of the plurality of the one-side wheels and at least one of the plurality of the other-side wheels drive as the driving wheel; (Tarasinski [0038] [0040] wherein the wheels are all being driven to move the vehicle  the estimation circuit is configured to estimate a first friction coefficient as a friction coefficient of a one-side region on the road surface that corresponds to the plurality of the one-side wheels and a second friction coefficient as a friction coefficient of an other-side region on the road surface that corresponds to the plurality of the other-side wheels; (Tarasinski [0036] wherein the vehicle is able to estimate a coefficient of friction for every wheel) and the control circuit is configured to decide which of the plurality of the one-side wheels and the plurality of the other-side wheels drives as the driving wheel in greater number, (Tarasinski [0040] wherein the rear wheels provide more driving torque) depending on a magnitude relation between the first friction coefficient and the second friction coefficient.  (Tarasinski [0039] wherein when the slip condition is either greater or lower than the average slip then the system changes the output torque at the respective wheel).

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tarasinski in view of Kobayashi et al. (US Pre-Granted Publication No. US 2015/0298577 A1 hereinafter “Kobayashi”).

	Regarding claim 2 Tarasinski discloses all of the limitations of claim 1 and further discloses:

The road surface condition estimation device according to claim 1, wherein the estimation circuit is configured to calculate the slip ratio for each driving wheel, (Tarasinski [0036] wherein the power is shifted between the wheels in order to keep a slip value roughly equal, i.e. a slip ratio needs to be determined for each wheel see also [0039] wherein wheel slippage is corrected to a same slippage amount) based on the respective rotation speeds of a plurality of the driving wheels acquired from the first detection result (Tarasinski [0036-0037] wherein the wheel speed is calculated for each wheel for slippage calculation i.e. at least one wheel is calculated) … when the plurality of driving wheels and the plurality of following wheels exist. (Tarasinski [0010] wherein some of the wheels are still being powered while others are torque free i.e. following wheels while the transmission shifts, see also [0014]).

	Tarasinski does not appear to disclose:

	and an average value of the rotation speeds of a plurality of the following wheels acquired from the first detection result 

	However, in the same field of endeavor of vehicle controls Kobayashi discloses:

	“and an average value of the rotation speeds of a plurality of the following wheels acquired from the second detection result,” (Kobayashi [0057] wherein an average wheel speed is detected and determined in order to determine if the wheels are slipping)

.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tarasinski in view of Jensen (US Pre-Granted Publication No. US 2014/0039772 A1 hereinafter “Jensen”).

	Regarding claim 5 Tarasinski discloses all of the limitations of claim 3 and further discloses:

	The road surface condition estimation device according to claim 3, wherein the control circuit is configured to control the driving device such that a plurality of outside wheels drives as the driving wheel in greater number than a plurality of inside wheels, (Tarasinski [0042] wherein the wheels change speed based on when they are implementing a turn with the Ackerman condition) when the third detection result indicates that the vehicle performs turning, (Tarasinski [0042] wherein the wheels change speed based on when they are implementing a turn with the Ackerman condition)  

	Tarasinski does not appear to disclose:

the outside wheels being included in the plurality of wheels and being provided on an outside of the turning, the inside wheels being included in the plurality of wheels and being provided on an inside of the turning.  

	However, in the same field of endeavor of vehicle controls Jensen discloses:

	“the outside wheels being included in the plurality of wheels and being provided on an outside of the turning, the inside wheels being included in the plurality of wheels and being provided on an inside of the turning.” (Jensen [0079] wherein the outside wheels of a turn receive more power than the inside wheels).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the outside power during a turn of Jensen with the system of Tarasinski because one of ordinary skill would have been motivated to make this modification in order to improve the stability of efficiency of the vehicle based on the sensed motion, such as a turn (Jensen [0007], [0079]).

	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tarasinski in view of Capua et al. (US Pre-Granted Publication No. US 2019/0256103 A1 hereinafter “Capua”).	

	Regarding claim 8 Tarasinski discloses all of the limitations of claim 1 but does not appear to further disclose:

further comprising an output circuit configured to output a predetermined notice through a notification circuit provided in the vehicle, depending on a result of comparison betweenAI-P20180408US01, AW18-1882US01TFN200048-US 28the friction coefficient estimated by the estimation circuit and a threshold.

	However, in the same field of endeavor of vehicle controls Capua discloses:

	“further comprising an output circuit configured to output a predetermined notice through a notification circuit provided in the vehicle, depending on a result of comparison betweenAI-P20180408US01, AW18-1882US01TFN200048-US 28the friction coefficient estimated by the estimation circuit and a threshold.” (Capua [0032] wherein the vehicle notifies a driver when the tire-road friction coefficient changes).   

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the notification of the friction of Capua with the system of Tarasinski because one of ordinary skill would have been motivated to make this modification in order to ensure the operator is prepared for all conditions and controls the vehicle in an appropriate manner (Capua [0003]).

	Regarding claim 9 Tarasinski in view of Capua disclose all of the limitations of claim 1 but Tarasinski does not appear to further disclose:

		wherein the estimation circuit is configured to store the friction coefficient in a storage circuit, in association with position information relevant to a position of the region on the road surface that corresponds to the driving wheel.

	However, in the same field of endeavor of vehicle controls Capua discloses:

	“wherein the estimation circuit is configured to store the friction coefficient in a storage circuit, in association with position information relevant to a position of the region on the road surface that corresponds to the driving wheel.” (Capua [0045] wherein the tire-road friction coefficient is stored or accessed based on the road condition).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the friction coefficient storage of Capua with the system of Tarasinski because one of ordinary skill would have been motivated to make this modification in order to ensure the operator is prepared for all conditions and controls the vehicle in an appropriate manner (Capua [0003]).

Allowable Subject Matter

	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


US 2005/0258685 A1 discloses a traction control system for independently controlled wheels
US 2009/0062998 A1 discloses a means for independently sending power to each wheel in a vehicle system
US 2018/0236937 A1 discloses a means for sending a notification to a driver during a wheel slip condition 
US 2012/0046846 A1 discloses a system that allows for drive to be sent to all four wheels with the ability to change power on the fly setting some wheels to be free wheels to be more efficient

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664